Citation Nr: 0501036	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran had verified active duty service from June 1973 
to April 1976 and unverified service from October 1967 to 
October 1969.  He served in Vietnam from April 1968 to 
October 1969, and received the combat infantryman badge and 
bronze star medal, among other decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision which 
granted service connection for PTSD with a 0 percent 
(noncompensable) evaluation.  The veteran appeals for a 
compensable rating for the disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the Board notes that in January 2002, the 
veteran was afforded a VA examination in connection with his 
claim for service connection for PTSD.  At that time, the 
veteran was diagnosed with PTSD, mild in intensity with a 
Global Assessment of Functioning (GAF) score of approximately 
70 due to PTSD alone.  Other diagnoses included alcohol 
dependence and anti-social personality disorder.  

In the February 2003 substantive appeal, the veteran asserted 
that his PTSD symptoms had become increasingly severe.  He 
also noted that he had been incarcerated since 1998 and 
reported occupational and social functioning problems since 
that time.  The veteran related that he received individual 
and group therapy the Pennsylvania State Prison, Camp Hill, 
PA from Dr. Charles Meyers.  Records of this treatment are 
not part of the claims folder.  

The veteran is entitled to a new VA examination where there 
is evidence (including his statements or testimony) that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).  

Moreover, it is noted that in September 2001, the RO 
attempted to specifically obtain records from Dr. Meyers; 
however, the correspondence was returned indicating that the 
doctor was not at the address provided by the veteran.  In 
this case, VA should attempt to obtain any of the veteran's 
prison medical records which are relevant to his claim for a 
compensable rating for PTSD.  The VCAA specifically provides 
that the duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C.A. § 5103A(b)(1), (2) (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following reasons:

1.  The RO should take the necessary 
steps to obtain all treatment records for 
the veteran's PTSD from the Pennsylvania 
State Prison in Camp Hill, PA for the 
period from 1998 to the present.  

2.  After all available records are 
associated with the claims file, the 
veteran should be scheduled for another 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The veteran's VA claims folder (or 
a copy), including all information 
received pursuant to the above request, 
as well as this remand, must be made 
available to the examiner for review in 
connection with the examination.  

All indicated tests must be conducted, 
and the findings of the examiner must 
address the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due 
to PTSD.  

The examiner should provide an opinion as 
to the extent to which PTSD causes 
occupational and social impairment.  The 
examiner should provide a GAF score, 
attributable, if possible, solely to 
PTSD.  However, if the examiner finds 
that the veteran's alcohol or other 
substance abuse problems are secondary to 
PTSD, the GAF score should encompass 
impairment from those problems as well.

3.  The issue of entitlement to a 
compensable evaluation for PTSD should be 
readjudicated.  If the desired benefits 
are not granted, a supplemental statement 
of the case should be issued.  The claims 
folder should be returned to the Board, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


